 



Exhibit 10.1

Fisher Scientific International Inc.

Non-Qualified Stock Option Award Agreement

Management Options

     THIS AGREEMENT is made by and between FISHER SCIENTIFIC INTERNATIONAL INC.,
a Delaware corporation (the “Company”), and [___], (“Optionee”), as of [___].

RECITALS

     A. The Company has adopted and approved the [Fisher Scientific
International Inc. 2001 Equity and Incentive Plan] [Fisher Scientific
International Inc. 2003 Equity and Incentive Plan] (the “Plan”); and

     B. The Committee appointed to administer the Plan has determined that
Optionee is eligible to participate in the Plan and that it would be to the
advantage and best interest of the Company and its stockholders to grant the
Option provided for herein to Optionee; and

     C. This Agreement is prepared in conjunction with and under the terms of
the Plan. Terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan; and

     D. Optionee has accepted the grant of the Option and agreed to the terms
and conditions hereinafter stated.

     NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE
PROMISES AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

ARTICLE I
GRANT OF OPTION

Section 1.1 — Grant of Option.

     Subject to the provisions of this Agreement, the provisions of the Plan,
and the provisions of the Agreement Relating to Intellectual Property,
Confidential Information, Conflicts of Interest and Release between the Company
and [___], the Company has granted effective [___] (the “Effective Date”) to
Optionee the right and option to purchase all or any part of [___] shares of
common stock, par value $.01 per share (“Stock”), of the Company. The Option
granted pursuant to this Agreement is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

 



--------------------------------------------------------------------------------



 



     
Fisher Scientific International Inc.
  Page 2
Non-Qualified Stock Option Award Agreement
   
Management Options
   

Section 1.2 — Exercise Price.

     The exercise price of the Option shall be $[___] per share of Stock subject
to the Option, without commission or other charge.

ARTICLE II
VESTING AND EXERCISABILITY

Section 2.1 — Vesting and Exercisability.

     Except as otherwise provided herein, in the Plan or in the Optionee’s
employment or other individual agreement, the Option shall become 100 percent
vested [ ] years from the date of grant, if Optionee has continuously provided
services to the Company, a Subsidiary or Affiliate or has been continuously
employed by the Company, a Subsidiary or Affiliate until such date. Prior to
becoming 100 percent vested, the Option shall become exercisable in [ ]
cumulative installments as follows:

                              Date First Available       Number of Shares    
For Exercise  
[     ]%
    [     ]       [___________]  
[     ]%
    [     ]       [___________]  
[     ]%
    [     ]       [___________]  

     The Option shall become fully vested and exercisable upon the occurrence of
a Change in Control or upon the death or permanent and total disability (within
the meaning of Section 22(e)(3) of the Code) of the Optionee.

Section 2.2 — Expiration of Option.

     Except as otherwise provided herein, in the Plan or in the Optionee’s
employment or other individual agreement, the Option may not be exercised to any
extent after the first to occur of the following events:

     (a) The expiration of ten years from the date the Option was granted;

     (b) The date of termination of Optionee’s employment or services if such
termination is for “Cause” (as defined below);

     (c) The expiration of three months from the date of termination of
Optionee’s employment or services (including termination by reason of the
Optionee’s employer ceasing to be a Subsidiary or Affiliate of the Company) for
any reason other than death, retirement at or after Optionee’s normal retirement
date under the Company’s qualified retirement plan, or

 



--------------------------------------------------------------------------------



 



     
Fisher Scientific International Inc.
  Page 3
Non-Qualified Stock Option Award Agreement
   
Management Options
   

permanent and total disability within the meaning of Section 22(e)(3) of the
Code, with respect to the portion of the Option exercisable as of such date of
termination, and the date of such termination with respect to any other portion
of the Option; or

     (d) The expiration of three years from the date of termination of
Optionee’s employment or services as a result of retirement at or after
Optionee’s normal retirement date under any Company qualified retirement plan in
which he participates with respect to the portion of the Option exercisable as
of such date of termination, and the date of such termination with respect to
any other portion of the Option.

     For purposes of this Agreement, “Cause” shall mean (i) the willful and
continued failure of the Optionee to perform substantially the Optionee’s duties
with the Company or any Subsidiary or Affiliate (other than any such failure
resulting from incapacity due to physical or mental illness), or (ii) the
willful engaging by the Optionee in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company or any Subsidiary or
Affiliate. For purposes of this provision, no act or failure to act, on the part
of the Optionee, shall be considered “willful” unless it is done, or omitted to
be done, by the Optionee in bad faith or without reasonable belief that the
Optionee’s action or omission was in the best interests of the Company,
Subsidiary or Affiliate.

ARTICLE III
EXERCISE OF OPTION

Section 3.1 — Manner of Exercise.

     (a) The Option, to the extent then vested and exercisable, shall be
exercisable by delivery to the Company of a written notice stating the number of
shares as to which the Option is exercised pursuant to this Agreement and a
designation of the method of payment of the exercise price with respect to Stock
to be purchased. An Option may not be exercised for less than 100 shares of
Stock (or the number of remaining shares of Stock subject to the Option if less
than 100).

     (b) The exercise price of the Option, or portion thereof, with respect to
Stock to be purchased, shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument acceptable
to the Company, or, with the consent of the Committee, which consent may be
withheld in its sole discretion, in shares of Stock, valued at the Fair Market
Value on the date of exercise, or if there were no sales on such date, on the
next preceding day on which there were sales, or if permitted by the Committee
and subject to such terms and conditions as it may determine, by surrender of
outstanding Awards under the Plan.

 



--------------------------------------------------------------------------------



 



     
Fisher Scientific International Inc.
  Page 4
Non-Qualified Stock Option Award Agreement
   
Management Options
   

ARTICLE IV
MISCELLANEOUS

Section 4.1 — Transferability of Option.

     Unless the Committee determines otherwise, the Option is nontransferable
except by will or the laws of descent and distribution.

Section 4.2 — No Rights as a Stockholder; Adjustment.

     Optionee shall have no rights as a stockholder with respect to any Stock
covered by the Option until the date of the issuance of a stock certificate to
such individual for such Stock. The Option shall be subject to adjustment as
provided under the provisions of Section 5 of the Plan.

Section 4.3 — Other Restrictions.

     The exercise of each Option shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Stock subject or related thereto upon any
securities exchange or under any state or federal law, (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by Optionee
with respect to the disposition of shares of Stock is necessary or desirable as
a condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then, in any such event, such exercise shall not be
effective unless such listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to the Committee.

Section 4.4 — Restrictive Covenants.

     If the Optionee engages in any conduct in breach of any noncompetition,
nonsolicitation or confidentiality obligations to the Company under any
agreement, policy or plan (including the the Agreement Relating to Intellectual
Property, Confidential Information, Conflicts of Interest and Release), then
such conduct shall also be deemed to be a breach of the terms of the Plan and
this Agreement. Upon such breach the Option shall be cancelled and, if and to
the extent the Option was exercised within a period of 18 months prior to such
breach, the Optionee shall be required to return to the Company, upon demand,
any cash or equity acquired by Optionee upon such exercise or sale.

Section 4.5 — Taxes and Withholdings.

     Not later than the date of exercise of the Option granted hereunder,
Optionee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Option. The Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to Optionee federal, state, and local
taxes of any kind required by law to be withheld upon the exercise of such
option.

 



--------------------------------------------------------------------------------



 



     
Fisher Scientific International Inc.
  Page 5
Non-Qualified Stock Option Award Agreement
   
Management Options
   

Section 4.6 — Notices.

     Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Company at Liberty Lane, Hampton, New Hampshire
03842, Attention: Corporate Secretary, and to Optionee at the address set forth
below or at such other address as either party may hereafter designate in
writing to the other by like notice.

Section 4.7 — Effect of Agreement.

     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company.

Section 4.8 — Conflicts and Interpretations.

     In the event of any ambiguity in this Agreement, any term which is not
defined in this Agreement or any matters as to which this Agreement is silent,
the Plan shall govern.

Section 4.9 — Amendment.

     This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     
Fisher Scientific International Inc.
  Page 6
Non-Qualified Stock Option Award Agreement
   
Management Options
   

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and Optionee has hereunto set Optionee’s
hand.

              FISHER SCIENTIFIC INTERNATIONAL INC.
 
       
 
       

  BY:    

     

--------------------------------------------------------------------------------

 
       
 
       

--------------------------------------------------------------------------------

       
Signature of Optionee:
       
[            ]
       
 
       
 
       

--------------------------------------------------------------------------------

       
Address
       
 
       

--------------------------------------------------------------------------------

       
 
       

--------------------------------------------------------------------------------

       
Social Security Number
       

 